Citation Nr: 1748991	
Decision Date: 10/31/17    Archive Date: 11/06/17

DOCKET NO.  14-07 159A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim of entitlement to nonservice-connected pension.  

2.  Entitlement to service connection for blindness, to include as a result of cataracts.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The appellant had recognized guerilla service from July 1943 to March 1946.  

This matter comes before the Board of Veterans' Appeals (Board) from a December 2012 decision and a July 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  

The issue with respect to cataracts has been recharacterized as above to comport with the evidence.  

The Board notes that, in a November 2014 rating decision, the RO reduced the rating for bilateral hearing loss to 10 percent, and the appellant appealed.  In January 2016, a statement of the case (SOC) was issued.  The record reflects that the RO closed the appeal pursuant to 38 C.F.R. § 19.32 (agency of original jurisdiction may close the appeal without notice to an appellant or his or her representative for failure to respond to an SOC within the period allowed, and, if appellant files a substantive appeal within the one-year period, the appeal will be reactivated); see also, Gonzalez-Morales v. Principi, 16 Vet. App. 556, 557 (2003) (holding that a claimant's failure to file a timely substantive appeal from an RO decision does not automatically foreclose an appeal, render a claim final, or deprive the Board of jurisdiction unless there was also an indication that the RO closed the appeal pursuant to 38 C.F.R. § 19.32).

Although the appellant filed a substantive appeal that was received in April 2016, it was not filed within the one-year appeal period or within 60 days of the January 2016 SOC.  Even when taking the date of the VA Form 9 and the accompanying envelope showing a March 15, 2016 mailing date, and with consideration of mailing delay from the Philippines, the substantive appeal was not timely.  Accordingly, the Board lacks jurisdiction to entertain the matter.  

In July 2017, it appears that the appellant attempted to file an increased rating claim for service-connected bilateral hearing loss, and filed a claim to reopen the issue of entitlement to service connection for posttraumatic stress disorder (PTSD).  Should the Veteran wish to file these claims, he should submit them on the appropriate standardized VA form.

The issue with respect to nonservice-connected pension is addressed in the decision below and the appeal as to entitlement to service connection for blindness is REMANDED to the RO.  VA will notify the appellant if further action is required.


FINDINGS OF FACT

1.  In an unappealed June 2011 determination, nonservice-connected pension was denied because the evidence did not show that the appellant had qualifying service.  

2.  Evidence received since the June 2011 rating decision does not raise the reasonable possibility of substantiating the claim of entitlement to nonservice-connected pension.  


CONCLUSIONS OF LAW

1.  The June 2011 RO decision, which denied entitlement to nonservice-connected pension, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2017). 

2.  The criteria for reopening the claim of entitlement to nonservice-connected pension have not been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has limited the discussion below to the relevant evidence required to support its finding of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the appellant and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

I.  Law and Regulations

When VA has disallowed a claim, it may not thereafter be reopened unless new and material evidence is submitted.  38 U.S.C.A. §§ 5108, 7104.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if it was not previously submitted to agency decision makers.  "Material" evidence is evidence which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 

II.  Analysis

The claim of entitlement to nonservice-connected pension was denied in a June 2011 RO decision.  At the time of the prior decision, the record included service records, post-service records, and the appellant's statements.  The evidence was reviewed and entitlement to nonservice-connected pension was denied based upon the RO's determination that the appellant's recognized guerilla service from July 1943 to March 1946 did not render him basically eligible for VA nonservice-connected pension.  The appellant was notified of the decision in June 2011.  Because the appellant did not submit a notice of disagreement to the June 2011 RO decision, the decision became final based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  

In addition, no new and material evidence pertinent to the claim was constructively or physically of record within one year of the June 2011 determination.  38 C.F.R. § 3.156(b); see also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011).  

However, as noted previously, if new and material evidence is presented or secured with respect to a claim that has been disallowed the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. App. 140, 145 (1991). 

The Board notes that the law authorizes the payment of a pension to a veteran of wartime who has the requisite service and who is permanently and totally disabled from nonservice-connected disability not due to the veteran's own willful misconduct.  38 U.S.C.A. §§ 1502, 1521.  

"Veteran" means a person who served in the active military, naval or air service and who was discharged or released under conditions other than dishonorable.  38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  "Veteran of any war" means any veteran who served in the active military, naval or air service during a period of war.  38 C.F.R. § 3.1(e).  Service as a Philippine Scout is included for pension, compensation, dependency and indemnity compensation (DIC) and burial allowances, except for those inducted between October 6, 1945 and June 30, 1947, inclusive, which are included for compensation benefits, but not for pension benefits.  Service in the Commonwealth Army of the Philippines from and after the dates and hours when called into service of the Armed Forces of the United States by orders issued from time to time by the General Officer, U.S. Army, pursuant to the Military Order of the President of the United States dated July 26, 1941, is included for compensation benefits, but not for pension benefits.  Service department certified recognized guerrilla service, and unrecognized guerrilla service under a recognized commissioned officer (only if the person was a former member of the United States Armed Forces (including the Philippine Scouts), or the Commonwealth Army, prior to July 1, 1946) is included for compensation benefits, but not for pension or burial benefits.  38 U.S.C.A. § 107; 38 C.F.R. § 3.40(c) and (d).  Active service will be the period certified by the service department.  38 C.F.R. § 3.9(a) and (d).  

The Board notes that in April 1974, the service department certified that the appellant had recognized guerilla service from July 1943 to March 1976.  VA is bound by the service department's certification as to the appellant's military service.  See Duro v. Derwinski, 2 Vet. App. 530 (1992).

Evidence associated with the file since the RO's June 2011 decision is not new and material.  To the extent that additional records received, to include a March 2013 record from the General Headquarters of the Armed Forces of the Philippines Office of the Adjutant General, reflect service prior to July 1943, as noted above, neither recognized nor unrecognized guerrilla service prior to July 1, 1946, is included for VA pension.  

Therefore, the Board finds that the evidence received since the June 2011 decision does not raise a reasonable possibility of substantiating the appellant's claim for nonservice-connected pension.  38 C.F.R. § 3.156.  Although the appellant's recognized guerrilla service during World War II qualifies him for certain VA benefits, such service does not render him eligible for nonservice-connected pension benefits.  As the additional evidence submitted is not new and material, reopening the appellant's claim of entitlement to nonservice-connected pension is not warranted.


ORDER

New and material evidence has not been presented, and the claim to reopen entitlement to nonservice-connected pension is denied.
REMAND

The appellant maintains that he is blind in both eyes as a result of service.  In September 2014, he stated that he was totally blind in the left eye at separation in 1946 due to a cataract, and that his right eye cataract is a result of radiation exposure during service.  

Initially, the Board notes that although a posterior subscapular cataract qualifies as a radiogenic disease under 38 C.F.R. § 3.111 (b)(2)(xvi), the record does not show a diagnosis of posterior subscapular cataract.  Rather, a September 2014 private ophthalmology record reflects macular degeneration in the left eye and a mature cataract in the right eye, and a November 2014 record reflecting complaints of blurred vision shows an assessment of a senile, mature cataract in each eye, as well as nuclear sclerosis.  

In addition, the evidence does not indicate that the appellant is a "radiation-exposed veteran."  38 C.F.R. § 3.309(d)(3)(i).  There is no evidence to show that he participated in a radiation-risk activity.  38 C.F.R. § 3.309(d)(3)(ii).  He was not in Japan during the atomic bombs or in the occupation afterwards.  Furthermore, the diagnosed eye disorders are not "radiogenic" diseases.  38 C.F.R. § 3.311(b)(2).  However, and although neither a radiogenic disease nor exposure to ionizing radiation is shown, the claim must still be considered under the provisions of 38 C.F.R. § 3.303 pertaining to direct service connection.  See VA Adjudication Manual, M2-1, IV.ii.1.C.1.b.  

The Board notes that, although the appellant stated he had treatment at a VA facility in 1943 in his September 2014 statement, it was noted to have been for disorders unrelated to the eyes.  In addition, and although a July 2014 RO letter reflects that the appellant's service treatment records are unavailable, the March 1946 separation examination shows that the eyes were normal, and visual acuity was 20/20 in each eye.  Nevertheless, in view of the state of the record and the appellant's assertions, VA examination is warranted with respect to the nature and etiology of the appellant's visual impairment.  

Accordingly, this issue is REMANDED for the following actions:

1.  Obtain complete VA treatment records since September 2015.  

2.  After completion of the above, schedule the appellant for a VA eye examination by an appropriate medical professional.  The entire claims file should be reviewed by the examiner.  The examiner is to conduct all indicated tests.  

The examiner should provide a diagnosis for any present eye disorder and comment on whether it is refractive error.

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that visual impairment/blindness other than refractive error in either eye, to include as a result of cataracts, macular degeneration, and nuclear sclerosis, had its onset during active service or is otherwise related to his active service. 

A rationale for all opinions expressed should be provided.  

3.  Finally, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.  




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


